Title: From Thomas Jefferson to Charles Bellini, 30 September 1785
From: Jefferson, Thomas
To: Bellini, Carlo (Charles)



Dear Sir
Paris Sep. 30. 1785.

Your estimable favour covering a letter to Mr. Mazzei came to hand on the 26th. inst. The letter to Mr. Mazzei was put into his hands in the same moment, as he happened to be present. I leave to him to convey to you all his complaints, as it will be more agreeable to me to express to you the satisfaction I received on being informed of your perfect health. Tho’ I could not receive the same pleasing news of Mrs. Bellini, yet the philosophy with which I am told she bears the loss of health is a testimony the more how much she deserved the esteem I bear her.—Behold me at length on the vaunted scene of Europe! It is not necessary for your information that I should enter into details concerning it. But you are perhaps curious to know how this new scene has struck a savage of the mountains of America. Not advantageously I assure you. I find the general fate of humanity here most deplorable. The truth of Voltaire’s observation offers itself perpetually, that every man here must be either the hammer or the anvil. It is a true picture of that country to which they say we shall pass hereafter, and where we are to see god and his angels in splendor, and crouds of the damned trampled under their feet. While the great mass of the people are thus suffering under physical and moral oppression, I have endeavored to examine more nearly the condition of the great, to appreciate the true value of the circumstances in their situation which dazzle the bulk of the spectators, and especially to compare it with that degree of happiness which is enjoyed in America by every class of people. Intrigues of love occupy the  younger, and those of ambition the more elderly part of the great. Conjugal love having no existence among them, domestic happiness, of which that is the basis, is utterly unknown. In lieu of this are substituted pursuits which nourish and invigorate all our bad passions, and which offer only moments of extasy amidst days and months of restlessness and torment. Much, very much inferior this to the tranquil permanent felicity with which domestic society in America blesses most of it’s inhabitants, leaving them to follow steadily those pursuits which health and reason approve, and rendering truly delicious the intervals of these pursuits. In science, the mass of people is two centuries behind ours, their literati half a dozen years before us. Books, really good, acquire just reputation in that time, and so become known to us and communicate to us all their advances in knowlege. Is not this delay compensated by our being placed out of the reach of that swarm of nonsense which issues daily from a thousand presses and perishes almost in issuing? With respect to what are termed polite manners, without sacrificing too much the sincerity of language, I would wish [my] countrymen to adopt just so much of European politeness as to be ready [to] make all those little sacrifices of self which really render European manners amiable, and relieve society from the disagreeable scenes to which rudeness often exposes it. Here it seems that a man might pass a life without encountering a single rudeness. In the pleasures of the table they are far before us, because with good taste they unite temperance. They do not terminate the most sociable meals by transforming themselves into brutes. I have never yet seen a man drunk in France, even among the lowest of the people. Were I to proceed to tell you how much I enjoy their architecture, sculpture, painting, music, I should want words. It is in these arts they shine. The last of them particularly is an enjoiment, the deprivation of which with us cannot be calculated. I am almost ready to say it is the only thing which from my heart I envy them, and which in spight of all the authority of the decalogue I do covet.—But I am running on in an estimate of things infinitely better known to you than to me, and which will only serve to convince you that I have brought with me all the prejudices of country, habit and age. But whatever I may allow to be charged to me as prejudice, in every other instance, I have one sentiment at least founded on reality: it is that of the perfect esteem which your merit and that of Mrs. Bellini have  produced, and which will for ever enable me to assure you of the sincere regard with which I am Dear Sir Your friend & servant,

Th: Jefferson
